SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Securities Exchange Act Number 001-34813 ONEIDA FINANCIAL CORP. (Exact name of registrant as specified in its charter) Maryland 80-0632920 (State or other jurisdiction of (IRS Employer) incorporation or organization) Identification Number) 182 Main Street, Oneida, New York 13421 (Address of Principal Executive Offices) (315) 363-2000 Registrant’s telephone number, including area code Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the Registrant is a large accelerated file, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check One): £ Large accelerated filer £ Accelerated filer £ Non-accelerated filer T Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.).Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: There were 7,162,273 shares of the Registrant’s common stock outstanding as of August 1, 2011. ONEIDA FINANCIAL CORP. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Statements of Condition (unaudited) 2 As of June 30, 2011 and December 31, 2010 Consolidated Statements of Operations (unaudited) 3 For the three and six months ended June 30, 2011 and 2010 Consolidated Statements of Comprehensive Income (unaudited) 4 For the three and six months ended June 30, 2011 and 2010 Consolidated Statements of Changes in Stockholders’ Equity (unaudited) 5 For the six months ended June 30, 2011 Consolidated Statements of Cash Flows (unaudited) 6 For the six months ended June 30, 2011 and 2010 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition 30 And Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk 43 Item 4. Controls and Procedures 43 PART II. OTHER INFORMATION 44 Item 1. Legal Proceedings 44 Item 1a. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. [Reserved] 45 Item 5. Other Information 45 Item 6. Exhibits 45 Index PART I.FINANCIAL INFORMATION Item I.Financial Statements Page 1 of 45 Index ONEIDA FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CONDITION At June 30, 2011 (unaudited) and December 31, 2010 (unaudited) At June30, At December31, ASSETS (in thousands, except share data) Cash and due from banks $ $ Federal funds sold TOTAL CASH AND CASH EQUIVALENTS Trading securities Securities, available for sale Securities, held to maturity (fair value $57,814 and $25,070 respectively) Mortgage loans held for sale Loans receivable Allowance for loan losses ) ) LOANS RECEIVABLE, NET Federal Home Loan Bank stock Bank premises and equipment, net Accrued interest receivable Bank owned life insurance Other assets Goodwill Other intangible assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Interest bearing deposits $ $ Non-interest bearing deposits Borrowings Other liabilities TOTAL LIABILITIES Oneida Financial Corp. Stockholders’ equity: Preferred stock, 10,000,000 shares authorized - - Common stock ($.01 par value; 30,000,000 shares authorized 7,164,794 issued) 72 72 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock (at cost, 2,521 and 2,521 shares) ) ) Unallocated ESOP ) ) Total Oneida Financial Corp stockholders’ equity Noncontrolling interest TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements Page 2 of 45 Index ONEIDA FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Six Months Ended June 30, 2011 (unaudited) and 2010 (unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, (in thousands, except share and per share data) INTEREST INCOME: Interest and fees on loans $ Interest on investment securities Dividends on equity securities 60 78 Interest on federal funds sold and interest-earning deposits 5 9 13 17 Total interest and dividend income INTEREST EXPENSE: Core deposits Time deposits Borrowings Note payable 2 - 4 - Total interest expense NET INTEREST INCOME Less: Provision for loan losses Net interest income after provision for loan losses INVESTMENT GAINS (LOSSES): Total other-than-temporary impairment losses ) Portion of loss recognized in OCI (before taxes) 27 - - - Net impairment losses ) ) ) Net gains on sale of securities, net 97 78 Changes in fair value of trading securities ) ) Total investment gains (losses) ) ) NON-INTEREST INCOME: Commissions and fees on sales of non-banking products Other operating income Total non-interest income NON-INTEREST EXPENSES: Compensation and employee benefits Occupancy expenses, net Other operating expense Total non-interest expenses INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME Less: net income attributable to noncontrolling interest 64 63 NET INCOME attributable to Oneida Financial Corp. $ EARNINGS PER SHARE – BASIC $ EARNINGS PER SHARE – DILUTED $ The accompanying notes are an integral part of the consolidated financial statements. Page 3 of 45 Index ONEIDA FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) For the Three and Six Months Ended June 30, 2011 (unaudited) and 2010 (unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, (In thousands) Net income $ Other comprehensive income (loss), net of tax: Net change in unrealized gains (losses): Other-than-temporary impaired securities Available for sale: Unrealized gains (losses) on securities arising during period ) 56 ) Reclassification adjustment for losses included in net income 81 61 Net unrealized gains (losses) 6 Income tax effect (2
